On Motion for Rehearing.
Appellees insist that the assignment of error to that portion of the charge of the court which submitted the issue of the defective gun as a basis for recovery did not present the contention that there was no showing that such defects were the proximate cause of the injury, as was held by the court upon original hearing.
By the court's instruction the jury were told, in effect, that if they found from the evidence that the gun was unsafe and unsuitable for the purposes for which it was being used by Chas. D. Wolfe at the time of his injury, and that defendants were guilty of negligence in furnishing to him the gun in that condition, and that if they should further find that such negligence was the direct and proximate cause of his injury, then a verdict should be returned in plaintiffs' favor.
In the bill of exception taken by appellants upon the trial to that instruction two reasons were assigned, one being that the uncontradicted testimony showed the gun to be in a safe and suitable condition for all purposes, and was such as is used by all manufacturers engaged in the same business, and the other reason was that there was no testimony to show that the gun was unsafe or unsuitable.
The first stated ground of objection to the instruction as was not tenable. While the second ground of objection was perhaps inaptly expressed, since it did not specifically state that there was an absence of proof that the defective condition of the dial on the gun rendered it unsafe for the use Wolfe was making of it at the time of his injury, or that the gun was unsuitable for such use by reason of the absence of a guard, yet we think that such was evidently its meaning, and that it was sufficient to sustain our conclusion that the judgment should be reversed because said charge was given. As said in our original opinion, it was proven beyond controversy that the dial on the gun was not in a workable condition, but there was no evidence to show that that condition in any manner contributed to the injury. If it did not contribute to the injury, then it cannot be said that the absence of the dial rendered the gun unsafe or unsuitable for the particular use being made of it at the time of Wolfe's injury, which was the gist of plaintiffs' complaint, since there was no proof that he was using the gun or attempting to use it at all at that time.
Appellees insist further that the judgment should not be reversed by reason of that instruction of the court, since, as is claimed by them, there was evidence tending to show that the lead wire attached to the gun was in a defective condition, which condition contributed to the injury, and that said lead wire was understood by the witnesses and by the court, jury, and counsel engaged in the trial to be a part of the gun itself. We do not think that that contention is borne out by the record cited by appellees to support it. As noted in our original opinion, the defective condition of the lead wire was alleged as a separate and distinct basis of recovery, and the testimony relating thereto fails to show that it could be properly considered as any part of the gun. Accordingly appellees' motion for rehearing is overruled.
Appellants also insist that we were in error in our conclusions that the evidence was sufficient to warrant a submission of the other three issues of negligence mentioned in the original opinion. After further consideration we are convinced that our conclusions as originally expressed upon those issues were correct. We think no useful purpose can be subserved by reviewing the evidence upon these issues, and, without further *Page 906 
discussion, appellants' motion for rehearing is also overruled.
CONNER, C.J., not sitting, serving on writ of error committee at Austin.